Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 20, 1984, which ruled that claimant was entitled to receive benefits.
The employer contends that the Unemployment Insurance Appeal Board erred in finding that claimant had good cause for voluntarily leaving her employment. We disagree.
Whether a claimant’s separation from employment is “voluntary” and “without good cause” within the meaning of Labor Law § 593 (1) (a) in a particular case is usually a question of fact for the Board, whose decision is conclusive upon the courts if supported by substantial evidence (Matter of Fisher [Levine], 36 NY2d 146, 150; Matter of Dank [Ross], 80 AD2d 717). Here, the Board found that “[t]he credible evidence establishes that the claimant resigned from her employment because of continuing verbal abuse from the store manager”, and claimant’s testimony provides the necessary substantial evidentiary support for this finding. The employer’s arguments and the cases cited by the employer do not negate the existence of this substantial evidentiary support for the Board’s decision, but, rather, establish that had the Board reached a contrary conclusion, it too would have been supported by substantial evidence. In such circumstances, the Board’s decision must be affirmed (see, Matter of LaRocca [New York City Dept. of Transp. —Roberts], 59 NY2d 683, 686).
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey and Weiss, JJ., concur.